
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1703
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Marshall (for
			 himself, Mr. Broun of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Price of Georgia,
			 Mr. Kingston,
			 Mr. Bishop of Georgia,
			 Mr. Barrow,
			 Mr. Lewis of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Westmoreland, and
			 Mr. Scott of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Warner Robins Little
		  League softball team from Warner Robins, Georgia, on winning the 2010 Little
		  League Softball World Series.
	
	
		Whereas, on August 18, 2010, the Warner Robins Little
			 League softball team from Warner Robins, Georgia, defeated the Burbank Little
			 League softball team from Burbank, California, by a score of 8–6 to win the
			 2010 Little League Softball World Series Championship in Portland,
			 Oregon;
		Whereas the 2010 Warner Robins Little League Softball
			 World Championship team consists of players Hayley Tierce, Sierra Stella,
			 Taylor Brown, Chelsea Whaley, Peyton Stallworth, Melissa Cox, Amber Coy, Ashley
			 Killebrew, Kayla Quakenbush, Avery Lamb, and Mary Catherine Tucker;
		Whereas the 2010 Warner Robins Little League Softball
			 World Championship team is led by Manager Roger Stella, Coach Susan Shirah,
			 Coach Bobby Killebrew, and President Mark Knight;
		Whereas with this title, the Warner Robins Little League
			 has become the Little League Softball World Series champions for a second year
			 in a row, which has only occurred five times in the history of the Little
			 League Softball World Series;
		Whereas the championship victory of the Warner Robins
			 Little League softball team has demonstrated a commitment to excellence and
			 hard work that only comes with countless hours of practice; and
		Whereas the State of Georgia and the City of Warner Robins
			 are proud to welcome home the Little League Softball World Champions for a
			 second consecutive year: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Warner Robins Little League softball team from Warner Robins, Georgia, on
			 winning the 2010 Little League Softball World Series Championship; and
			(2)respectfully
			 requests that the Clerk of the House transmit an enrolled copy of this
			 resolution to the City of Warner Robins and each player, manager, and coach of
			 the Warner Robins Little League softball team.
			
